Citation Nr: 0531796	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  01-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for chronic adjustment disorder with 
reclusive behaviors, also claimed as an acquired psychiatric 
disorder, and chronic headaches.  It also denied service 
connection for dizziness.

In August 2004, the Board remanded the veteran's claim to 
reopen his claim for service connection for an acquired 
psychiatric disorder for further development.  After the 
requested development was completed the RO again found that 
new and material evidence had not been submitted and did not 
reopen the claim.  

FINDINGS OF FACT

1.  In an unappealed decision, dated November 1983, the Board 
denied a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  The evidence received since the Board's November 1983 
decision which denied service connection for an acquired 
psychiatric disorder which was previously not of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's final November 1983 decision which denied service 
connection for an acquired psychiatric disorder; the claim 
for service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A review of the claims file shows that the Board initially 
denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder in November 
1983 on the basis that there was no competent evidence 
linking the veteran's current psychiatric disability to his 
service.  The Board's decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1104 (2005).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

The veteran subsequently filed to reopen his claim for 
service connection for an acquired psychiatric disorder in 
March 2000.  In June 2000 the RO denied the veteran's chronic 
adjustment disorder claim because new and material evidence 
had not been submitted to reopen the claim.  The veteran has 
appealed.  The Board initially notes that the regulations 
pertaining to reopened claims were revised, effective on 
August 29, 2001. 67 Fed. Reg. 49590 (July 31, 2002).  The 
veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001). Consequently, the Board is deciding this appeal 
under the older version of the regulations.

Under section 3.156 of the Code of Federal Regulations, as 
was in effect in March 2000 when the veteran filed to reopen 
his claim for service connection for chronic adjustment 
disorder, when presented with a claim to reopen a previously 
finally denied claim, VA must determine if new and material 
evidence has been submitted.  For the purpose of the 
veteran's claim, new and material evidence is defined as 
follows: New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The most recent final denial of this claim was the Board's 
decision dated in November 1983.  The Board must now 
determine if new and material evidence has been submitted 
since the Board's November 1983 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The evidence of record at the time of the Board's November 
1983 decision included the veteran's service medical records, 
a September 1981 statement by Dr. Sabet, a VA clinical 
examination report dated in October 1981, VA outpatient 
records from September 1982 to January 1983, and a transcript 
from a RO hearing conducted in April 1983.

At the time of the Board's November 1983 denial of the claim 
there was no objective clinical confirmation of acquired 
psychiatric pathology until after the veteran's service.  The 
Board found that it was unable to conclude that the veteran's 
psychiatric disability could be attributed to his active 
service without engaging in unsupported medical fact finding.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; all the evidence of 
record at the time of the Board's November 1983 decision; a 
letter from the Social Security Administration (SSA) dated in 
February 1986; a VA examination report dated in August 1989; 
a letter from Dr. Yumul dated in January 2000; progress notes 
from CHEAHA Mental Health Center dated from May 2001 to March 
2004; a letter from the SSA dated in September 2004; VA 
progress notes dated from April to May 2002; and a VA 
hospital discharge summary dated in April 2002.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding whether new and material evidence has been 
submitted in order to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.

The only pieces of evidence relevant to the history of the 
veteran's psychiatric condition are the letter from the SSA 
dated in February 1986; the VA examination report dated in 
August 1989; a VA discharge summary dated in April 2002; and 
the letter from the SSA dated in September 2004.

The February 1986 SSA letter showed that the veteran was 
receiving social security benefits.  The letter did not state 
the nature of the veteran's disability.

A notation on the 1989 VA examination report showed that the 
veteran complained of a nervous condition that, according to 
the veteran, began during service.  The examiner did not 
comment as to the beginning of the veteran's psychiatric 
condition.  It showed a diagnosis of schizophrenia, chronic 
undifferentiated type.

The August 2002 VA discharge summary showed a past medical 
history of "mental illness since 1984."  It showed an Axis 
I diagnosis of schizoaffective disorder.

The September 2004 SSA letter showed that the SSA was unable 
to send the medical records requested by VA because, after an 
exhaustive and comprehensive search, they were unable to 
locate the veteran's folder.

This evidence, which was not of record at the time of the 
Board's November 1983 decision, is "new", but is 
essentially cumulative within the meaning of 38 C.F.R. 
§ 3.156.  Prior evidence had already established that the 
veteran suffered from a psychiatric condition, thus the new 
evidence is essentially cumulative of prior evidence.  
Moreover, these records are not material under the 
regulations because they do not provide objective evidence 
that the veteran's psychiatric disability could be attributed 
to his active service.  The only statement in the August 1989 
VA examination report regarding the history of the veteran's 
psychiatric disorder was a statement from the veteran that 
his disorder began during service.  There is no objective 
evidence given by the examiner confirming that statement.  
Also, the veteran's April 2002 VA hospital discharge summary 
showed that the veteran had a history of mental illness since 
1984, nearly 3 years after his separation from active 
service.  Neither of these pieces of evidence provides 
objective evidence that the veteran's psychiatric disorder 
began during service, which is the unsubstantiated fact at 
issue in this case.  The veteran's statements with regard to 
the of onset of his mental illness cannot now be accepted as 
evidence which warrants reopening simply because they have 
been transcribed into a medical report.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

Accordingly, this evidence does not pertain to the 
evidentiary defect that was the basis for the Board's 
November 1983 decision and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The Board thus finds that the submitted evidence does 
not bear directly and substantially upon the issue at hand, 
that the evidence is not probative of the issue at hand, and 
is not material.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Therefore, the claim is not reopened.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
February 2003, January 2004 and August 2004.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the AMC's 
August 2004 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a July 
2005 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran's claim for service connection for an acquired 
psychiatric disorder is not reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


